
	
		I
		111th CONGRESS
		1st Session
		H. R. 740
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to take reasonable
		  steps to prevent avoidable disasters related to seismic activity in connection
		  with the lease and development of non-excess property of military departments,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Additional Safeguards For Lease and
			 Development of Non-Excess Property of Military Departments
			 Act.
		2.Lease and
			 development of non-excess property of military departments located in areas
			 designated UBC Seismic Zone 4
			(a)Prohibition on
			 leases in certain seismic areas; exceptionsSection 2667 of title
			 10, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(k)(1)Except as provided in paragraph (1), the
				Secretary concerned may not enter into a lease under this section regarding any
				land that is located in an area designated UBC Seismic Zone 4.
						(2)Notwithstanding paragraph (1), the
				Secretary concerned may enter into the lease if the Secretary determines that
				seismic activity would not have any significant impact on any portion of the
				proposed development under the lease. The determination of the Secretary may
				only be made on the record after an opportunity for a hearing. In the hearing,
				admissible seismic evidence shall be limited to geotechnical investigations
				that are not more than three years old. The Secretary may commission
				geotechnical investigations in connection with the hearing, but such
				investigations must be conducted using the best technology then
				available.
						(3)The Secretary concerned may not omit
				a revocation provision from a lease authorized by paragraph
				(2).
						.
			(b)Revocation of
			 existing leases
				(1)Revocation
			 requiredExcept as provided
			 in paragraph (2), the Secretary of a military department shall revoke any lease
			 entered into before the date of the enactment of this Act by the Secretary
			 under the authority of section 2667 of title 10, United States Code, or other
			 provision of law, including section 2732 of the National Defense Authorization
			 Act for Fiscal Year 1987 (Public Law 99–661; 100 Stat. 4046), if the land
			 subject to the lease is located in an area designated UBC Seismic Zone 4. The
			 revocation shall occur even in the case of a lease that does not include a
			 revocation provision.
				(2)ExceptionsParagraph
			 (1) shall not apply to a lease—
					(A)under which
			 substantial construction, as determined by the Secretary concerned, on the
			 property subject to the lease has been commenced before the date of the
			 enactment of this Act; or
					(B)that the Secretary concerned determines,
			 pursuant to paragraph (2) of subsection (k) of section 2667 of title 10, United
			 States Code, as added by subsection (a), should not be revoked.
					
